          Case 2:20-cv-00764-CG Document 30 Filed 09/21/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DARRYL PATRICK MARTINELLI,

                     Plaintiff,

v.                                                               No. CV 20-764 CG

KILOLO KIJAKAZI,1
Commissioner of the
Social Security Administration,

                     Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO AWARD ATTORNEY FEES
              UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on the parties’ Stipulated Motion for Award of

Attorney Fees Under the Equal Access to Justice Act (the “Unopposed Motion”), (Doc.

29), filed September 20, 2021. The Court, having reviewed the Unopposed Motion

under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, finds the Unopposed

Motion is well-taken and shall be granted.

       IT IS THEREFORE ORDERED that Plaintiff be awarded $5,400.00 in attorney

fees pursuant to EAJA, 28 U.S.C. § 2412, made payable to Plaintiff but mailed to

Plaintiff’s attorney. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).


1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
  Case 2:20-cv-00764-CG Document 30 Filed 09/21/21 Page 2 of 2




IT IS SO ORDERED.


                       THE HONORABLE CARMEN E. GARZA
                       CHIEF UNITED STATES MAGISTRATE JUDGE
